Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on January 30, 2020.  The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The drawings filed on 01/30/2020are accepted by the Examiner.
5.	 Current claims 1 – 20 are pending and they are being considered for examination.

Information Disclosure Statement
6.	The IDS document filed on 01/30/2020 is acknowledged.


Allowable Subject Matter
7.	Claims 1 – 20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: The related art of record teaches,
	A pixel comprising (Machida – US 2018/0124335 A1) a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter; a first capacitance coupled to the first transfer transistor; a reset transistor coupled to the first capacitance; a second photoelectric converter; a second transfer transistor coupled to the second transfer transistor; a second capacitance coupled to the second transfer transistor; a third transfer transistor coupled between the first and the second capacitances; a fourth transfer transistor coupled between the first and the second photoelectric converters; and an amplification transistor coupled to the first capacitance, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter, wherein the pixel further comprises a third capacitance coupled to the reset transistor. Even though, Machida teaches some featured of the current invention such as a first photodiode coupled to a first transfer transistor, a second photodiode coupled to a second transfer transistor and the sensitivity of one of the photodiodes being higher than the sensitivity of the other and a shutter transistor between the first and the second photodiodes, it fails to teach or to suggest the combination of limitations as disclosed in the independent claims 1, 9 and 17. Machida fails to teach or to suggest a floating diffusion region, wherein the second transistor is coupled between the floating diffusion region and the second photodiode or a capacitor, wherein the third transistor is coupled between the first photodiode and the capacitor or 
Even though, the prior/related art teaches some limitations of the current invention such as a first photodiode coupled to a first transfer transistor, a second photodiode coupled to a second transfer transistor and the sensitivity of one of the photodiodes being higher than the sensitivity of the other and a shutter transistor between the first and the 
An imaging pixel comprising a first and  a second photodiodes, with a first transistor coupled to the first photodiode and the second photodiode; a floating diffusion region, wherein the second transistor is coupled between the floating diffusion region and the second photodiode; a capacitor, wherein the third transistor is coupled between the first photodiode and the capacitor or a fourth transistor coupled between the floating diffusion region and the capacitor. It also fails to teach a conversion gain transistor that is coupled between the floating diffusion region and the capacitor. Additionally, it also fails to teach or to suggest a third transistor that is coupled between the first photodiode and a capacitor of a second imaging pixel, wherein the second imaging pixel is in a row that is subsequent to the given row. 
Regarding Claim 1, Machida combined with Palaniappan and Johnson fails to explicitly disclose “An imaging pixel comprising: a first photodiode; a second photodiode; a first transistor that is coupled between the first photodiode and the second photodiode; a floating diffusion region; a second transistor that is coupled between the floating diffusion region and the second photodiode; a capacitor; a third transistor that is coupled between the first photodiode and the capacitor; and a fourth transistor that is coupled between the floating diffusion region and the capacitor”. As discussed above, claim 1 is allowable over the prior/related art of record.
	In regards to claims 2 – 8: claims 2 – 8 depend directly or indirectly to claim 1 and they require all the limitation of claim 1, which are not taught by the prior/related art of record. On the other hand, claim 2 – 8 add new limitations to claim 1 that are not taught by the prior art either. Therefore, claims 2 – 8 are allowable for the same reasons as claim 1.
	Regarding Claim 9, Machida combined with Palaniappan and Johnson fails to explicitly disclose “An imaging pixel comprising: a first photodiode having a first sensitivity; a second photodiode having a second sensitivity that is greater than the first sensitivity; a first transistor that is coupled between the first photodiode and the second photodiode; a floating diffusion region; a second transistor that is coupled between the floating diffusion region and the first photodiode; a capacitor; and a conversion gain transistor that is coupled between the floating diffusion region and the capacitor”. Therefore, as discussed above, claim 9 is allowable over the prior/related art of record.
	In regards to claims 10 – 16: claims 10 – 16 depend directly or indirectly to claim 9 and they require all the limitation of claim 9, which are not taught by the prior/related art of record. On the other hand, claim 10 – 16 add new limitations to claim 9 that are not 
	Regarding Claim 17, Machida combined with Palaniappan and Johnson fails to explicitly disclose “An image sensor comprising an array of imaging pixels that includes a first imaging pixel in a given row, the first imaging pixel comprising: a first photodiode; a second photodiode; a first transistor that is coupled between the first photodiode and the second photodiode; a floating diffusion region; a second transistor that is coupled between the floating diffusion region and the second photodiode; and a third transistor that is coupled between the first photodiode and a capacitor of a second imaging pixel, wherein the second imaging pixel is in a row that is subsequent to the given row”. Therefore, as discussed above claim 17 is allowable over the prior/related art of record.
	In regards to claims 18 – 20: claims 18 – 20 depend directly or indirectly to claim 17 and they require all the limitation of claim 17, which are not taught by the prior/related art of record. On the other hand, claim 18 – 20 add new limitations to claim 17 that are not taught by the prior art either. Therefore, claims 16 – 20 are allowable for the same reasons as claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. K. Mori et al., US 2020/0204749 A1 – it teaches a solid-state imaging device, including a comparator is configured to perform a first comparing operation of outputting a digital first comparison result signal obtained by processing the overflow charges overflowing from PD1 to FD1 in the storing period, a second comparing operation of outputting a digital second comparison result signal obtained by processing the charges stored in PD1 that are transferred to FD1 in the transfer period, and a third comparing operation of outputting a digital third comparison result signal obtained by processing the charges stored in PD1 that are transferred to FD1 in the transfer period and the charges stored in the charge storing part, and a memory control part controls whether or not to allow writing of the data corresponding to the third comparison result signal into a memory part, depending on the states of the first and second comparison result signals.
2. N. Palaniappan et al., US 2020/0286945 A1 – it belongs to the same assignee and different inventor(s). It teaches an imaging system including an image sensor with an array of imaging pixels and processing circuitry, each imaging pixel comprising: a first photodiode with a first sensitivity to incident light; a second photodiode with a second sensitivity to incident light, wherein the second sensitivity is less than the first sensitivity; a charge storage region; a bias voltage supply terminal; a first transistor interposed between the second photodiode and the charge storage region; a second transistor interposed between the second photodiode and the bias voltage supply terminal, wherein the first and second transistors are alternately asserted during an integration time and 
3. Y. Higashitsutsumi, US 2020/0296336 A1 – it teaches an imaging system comprising: a light source operable to generate a light pulse; an image sensor having image pixels configured to receive a reflected light based on the light pulse, to generate a first image signal based on the reflected light during a first shutter operation, and to generate a second image signal during a second shutter operation; control circuitry configured to control the light source to generate the light pulse during the first shutter operation and not during the second shutter operation; and readout circuitry configured to generate information associated with the reflected light and to generate color information based on the first and second image signals, wherein the light pulse comprises a light pulse with wavelengths outside the wavelengths of visible light.
4. T. Machida et al., US 2018/0124335 A1 – it teaches an imaging device comprising: a pixel comprising: a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter; a first capacitance coupled to the first transfer transistor; a reset transistor coupled to the first capacitance; a second photoelectric converter; a second transfer transistor coupled to the second transfer transistor; a second capacitance coupled to the second transfer transistor; a third transfer transistor coupled between the 
5. T. Geurts, US 2020/0227454 A1 – it belongs to the same assignee and a different inventor. It teaches an image sensor may include a plurality of imaging pixels with high dynamic range, wherein each imaging pixel may have a photodiode, a floating diffusion region, and a transfer transistor configured to transfer charge from the photodiode to the floating diffusion region and wherein each imaging pixel may also include an overflow capacitor and an overflow transistor interposed between the photodiode and the overflow capacitor. It also includes a dual conversion gain transistor may be interposed between the overflow capacitor and the floating diffusion region. As to reduce noise associated with operation of the pixel, a ring-shaped conductive layer may form a gate for both the overflow transistor and the dual conversion gain transistor. This common gate may be set to an intermediate level during integration to allow charge to overflow past the overflow transistor to the overflow capacitor. The common gate may also be used to assert the dual conversion gain transistor. 
6. R. Johnson, US 10,834,342 B2 – it belongs to the same inventor and same assignee. It teaches an image sensor, comprising: an array of image pixels, wherein an image pixel in the array includes: a photosensitive element coupled to a floating diffusion region via a first path and operable to generate an image level signal, and a charge storage structure coupled to the floating diffusion region via a second path and operable to generate a 
7. R. Johnson, US 2020/0154066 A1 – it belongs to the same inventor and same assignee. It teaches an imaging pixel comprising: a photodiode configured to generate charge in response to incident light; a floating diffusion region; a transfer transistor coupled between the photodiode and the floating diffusion region; a first charge storage region, wherein a first portion of the charge from the photodiode is configured to overflow to the first charge storage region; and a second charge storage region, wherein a second portion of the charge from the photodiode is configured to overflow to the second charge storage region, further comprising: charge directing circuitry interposed between the photodiode and the second charge storage region, wherein the charge directing circuitry comprises a first transistor, a second transistor that is coupled between the first transistor and the second charge storage region, and a third transistor that is coupled between the first transistor and a voltage supply.
8. J. Nakamura, US 2001/0096124 A1 – it teaches an imaging apparatus, comprising: a first pixel circuit, comprising a first transfer pulse line, coupled to a gate of a first transfer transistor, wherein first transfer transistor transfers charge from a first photodiode to a first floating diffusion node, and wherein said first floating diffusion node is further coupled 
9. T. Geurts, US 2017/0324915 A1- it belongs to the same assignee and a different inventor. It teaches an image sensor may include pixel having nested photosensitive regions, wherein a pixel with nested photosensitive regions may include an inner photosensitive region that has a rectangular light collecting area. The inner photosensitive region may be formed in a substrate and may be surrounded by an outer photosensitive region. The pixel with nested photosensitive regions may include trunk circuitry and transistor circuitry. Trunk circuitry may include a voltage supply source, a charge storage node, and readout transistors. Trunk circuitry may be located in close proximity to both 
10. B. Hseih et al., US 9,332,200 B1 – it teaches an apparatus for pixel readout comprising: a plurality of pixels for integrating light from a target image scene; means for reading out a plurality of charge signals from at least one pixel of the plurality of pixels, each of the charge signals representing light integrated in the at least one pixel, the means for reading out comprising a floating diffusion node in communication with the at least one pixel; means for storing an accumulated charge to extend a full well capacity of the at least one pixel, the accumulated charge representing a sum of the plurality of charge signals; means for controlling a number of the plurality of charge signals and timing of reading out the plurality of charge signals for generating the accumulated charge, wherein, for each of the plurality of charge signals of the accumulated charge, the means for controlling the number and timing connects, in series, the means for storing and the floating diffusion node; means for converting the accumulated charge into a corresponding digital pixel value;  and means for storing the digital pixel values. 


Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697